DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 7 are presented for examination. Claim 7 is rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element S430 in FIG. 4 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element S450, recite on page 23, line 1 is not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: The sentences on page 3, line 13 and page 21, line 10 are both missing a period. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Page 22, line 10 recites “S420”, but based on the language, it is recommended that “S420” is amended to recite “S430”, to align with element S430 in FIG. 4. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit configured to and a control unit configured to in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “an input unit configured to receive information regarding a desired magnetic printing pattern to which the magnetic ink is formed”, and “a control unit configured to estimate a distribution of the magnetic particles allowing the magnetic ink to be spread, estimate forms of magnetic field applying the magnetic force to the magnetic particles in order for the magnetic ink to be spread in the desired magnetic printing pattern within the printing layer, obtain adjustment factors of the magnetic plate corresponding to the estimated forms of the magnetic field by using a model for which deep learning or machine learning has been performed using design conditions including at least one of an upper surface structure of the magnetic plate and a magnetization property of the magnetic plate and obtain a parameter for the magnetic plate configured to form the magnetic printing pattern based on the obtained adjustment factors” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification only recites the functions the input unit and control unit perform in the invention. The “units” are not defined as any type of hardware or structure, and the drawings, FIG. 1, only disclose the input unit, control unit, and an output unit as boxes with arrows showing the direction for the process or step performs. There is no disclosure of any particular structure, either explicitly or inherently, to perform the steps of the input unit and control unit. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions recited with regards to the input unit and control unit. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of Malic et al. (“Polymer-based Microfluidic Chip for Rapid and Efficient Immunomagnetic Capture and Release of Listeria Monocytogenes”) discloses magnetic plate with a magnetic field measured at its center, along with assembled structures of magnetic microparticles on top of printed magnetic ink arrays, Kim et al. (KR 101881037B1) discloses magnetic ink and magnetic force used to form a pattern using a jig that includes a magnetic plate with a top surface, and the prior art of Kim et al. (KR 101936777 B1) discloses similar subject matter as Kim et al. (KR 101881037B1).
However, none of the references taken either alone or in combination with the prior art of record discloses:
Claims 1 and 6: obtaining a parameter for the magnetic plate, including the step of:
“obtaining adjustment factors of the magnetic plate corresponding to the estimated forms of the magnetic field by using a model for which deep learning or machine learning has been performed using design conditions including at least one of an upper surface structure of the magnetic plate and a magnetization property of the magnetic plate”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

	Dependent claims 2 - 5 are allowable under 35 U.S.C. 103 for depending from claim 1, an allowable base claim under 35 U.S.C. 103.

Claim 7: The prior art of Malic et al. (“Polymer-based Microfluidic Chip for Rapid and Efficient Immunomagnetic Capture and Release of Listeria Monocytogenes”) discloses magnetic plate with a magnetic field measured at its center, along with assembled structures of magnetic microparticles on top of printed magnetic ink arrays, Kim et al. (KR 101881037B1) discloses magnetic ink and magnetic force used to form a pattern using a jig that includes a magnetic plate with a top surface, and the prior art of Kim et al. (KR 101936777 B1) discloses similar subject matter as Kim et al. (KR 101881037B1).
However, none of the references taken either alone or in combination with the prior art of record discloses:
Claim 7, a control unit configured to perform steps, including to:
“estimate a distribution of the magnetic particles allowing the magnetic ink to be 5 spread, estimate forms of magnetic field applying the magnetic force to the magnetic particles in order for the magnetic ink to be spread in the desired magnetic printing pattern within the printing layer, obtain adjustment factors of the magnetic plate corresponding to the estimated forms 10 of the magnetic field by using a model for which deep learning or machine learning has been performed using design conditions including at least one of an upper surface structure of the magnetic plate and a magnetization property of the magnetic plate and obtain a parameter for the 15 magnetic plate configured to form the magnetic printing pattern based on the obtained adjustment factors”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
September 30, 2022